Citation Nr: 1414250	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-47 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for spondylosis and degenerative disk disease (DDD) of the lumbar spine, prior to July 8, 2011.

2.  Entitlement to an evaluation in excess of 40 percent for spondylosis and DDD of the lumbar spine, since July 8, 2011.

3.  Entitlement to an evaluation in excess of 20 percent for supraspinatus tendinitis with osteophyte pressure, status post left shoulder trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from August 1983 to August 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

During the pendency of the appeal, an August 2011 rating decision granted the Veteran an increased 40 percent rating for spondylosis and DDD of the lumbar spine, effective July 8, 2011, the date of the Veteran's most recent VA examination.  Inasmuch as a higher rating is available for the disability both before and after July 8, 2011, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as encompassing both matters set forth on the title page.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); AB v. Brown, 6 Vet. App. 35 (1993).

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence indicates that the Veteran is employed and is working full-time.  Therefore, a claim for TDIU is not inferred.
 
The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a December 2013 Supplemental Statement of the Case (SSOC), the RO indicated it had reviewed certain VA treatment records, however, these records have not been associated with the paper claims file or Virtual VA or VBMS electronic claims file.  The records not available to the Board for review are VA treatment records from the Tampa VA Healthcare System from August 13, 2009 to September 21, 2009, and from the Miami VA Healthcare System from November 20, 2008 to January 7, 2010.  Also, the SSOC states that VA treatment records from the Orlando VA Healthcare System dated October 6, 2009 to November 27, 2013 were reviewed, but the claims file only contains records from May 27, 2010.  

On remand, these outstanding VA records must be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA treatment records are in the constructive possession of the agency, and must be obtained if material to a claim).  Also, all updated VA treatment records compiled since November 2013 should be obtained.  

Additionally, in a March 2014 Appellate Brief, the Veteran's representative stated that following certification of the appeal, the Veteran had submitted additional evidence to the Board "consisting of Virtual VA records."  However, the Board has not received this evidence.  On remand, the RO should associate this evidence with the file on remand.  If the evidence is not at the RO, the RO should contact the Veteran's representative and request that this evidence be re-submitted. 

VA's duty to assist includes the duty to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, the Board finds that the Veteran must be afforded another VA medical examination based on the complete medical record after updating the claims file.




Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's representative and ensure that evidence reportedly submitted to the Board after certification is associated with the file (such evidence has not been received at the Board).  If such evidence is not at the RO, the Veteran and his representative should be informed that this evidence is not of record and provided another opportunity to submit it.

2.  Associate with the paper claims file or Virtual VA 
e-folder all pieces of evidence relied on in the December 2013 SSOC that are not currently of record, to include VA treatment records from the Tampa VA Healthcare System from August 13, 2009 to September 21, 2009, the Miami VA Healthcare System from November 20, 2008 to January 7, 2010, and VA treatment records from the Orlando VA Healthcare System from May 27, 2010 to November 27, 2013.  

3.  Obtain any VA treatment records pertaining to the Veteran that are dated since November 2013.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

4.  After the records are associated with the claims file, schedule the Veteran for a VA spine examination to determine the nature and current level of severity of his service-connected spondylosis and DDD of the lumbar spine.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  

5.  After the records are associated with the claims file, schedule the Veteran for a VA joints examination to determine the nature and current level of severity of his service-connected supraspinatus tendinitis with osteophyte pressure, status post left shoulder trauma.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  

6.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

